Citation Nr: 0433517	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  96-02 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
osteomyelitis of the right femur, currently assigned a 20 
percent disability evaluation.

2.  Entitlement to an increased evaluation for low back pain, 
currently assigned a 20 percent disability evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The veteran, who had active service from November 
1973 to October 1975 and from September 1978 to May 1991, 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.  The Board issued a decision 
and remand in January 1998.  The case was subsequently 
remanded in September 2002, June 2003, and December 2003, for 
due process considerations because of some confusion 
regarding the veteran's current address, and in order to 
afford him a personal hearing as he had requested.  The case 
has since been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you the 
veteran if further action is required on his part.

REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board notes that during the pendency of this appeal, VA 
twice amended the rating schedule for evaluating disabilities 
of the spine, contained in 38 C.F.R. § 4.71a, which are 
relevant to the issue on appeal.  In this regard, VA most 
recently revised the regulations for evaluating disabilities 
of the spine effective September 26, 2003.  See 67 Fed. Reg. 
54345 - 54349 (Aug. 22, 2002); 68 Fed. Reg. 51454 - 51458 
(Aug. 27, 2003); see also 69 Fed. Reg. 32449 - 32450 (June 
10, 2004).  The new criteria for evaluating service-connected 
spine disabilities are codified at newly designated 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 through 5243.  61 Fed. Reg. 
51457.  The veteran has not been notified of these changes in 
the law, nor has the RO readjudicated the issue on appeal 
with consideration of the most recent revised rating 
criteria.  In light of these changes, which became effective 
during the pendency of the claim, the RO should be given the 
opportunity to consider rating the veteran's service-
connected low back disability under the revised regulatory 
criteria for rating disabilities of the spine.  Therefore, 
the Board finds it necessary to remand the veteran's claim so 
that the RO may address in the first instance the 
applicability of these revisions to the claim.

In addition, the Board notes that the veteran was afforded a 
VA examination in April 1998 in connection with both of his 
claims for increased evaluations.  However, the Board finds 
that a more recent VA examination is warranted to address the 
new rating criteria and to ascertain the current severity of 
both of the veteran's disabilities.

Further, it appears that there may be more recently dated 
treatment records that are not associated with the claims 
file given the passage of time. In this regard, the Board 
observes that the claims file does not contain any treatment 
records dated after November 2001.  Therefore, the RO should 
contact the veteran to ascertain when and where he has 
received treatment for his osteomyelitis of the right hip and 
low back disability, and then obtain and associate those 
records with the claims file.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should request that the 
veteran provide the names and 
addresses of any and all health care 
providers who have provided treatment 
for his osteomyelitis of the right 
femur as well as for his back 
disability from November 2001 to the 
present.  After acquiring this 
information and obtaining any 
necessary authorization, the RO 
should obtain and associate these 
records with the claims file.  

2.  The veteran should be afforded 
an examination to ascertain the 
severity and manifestations of his 
osteomyelitis of the right femur as 
well as his low back disability.  
Any and all studies, tests, and 
evaluations (including x-rays) 
deemed necessary by the provider 
should be conducted.  The examiner 
is requested to review all pertinent 
records associated with the claims 
file and to comment on the severity 
of the veteran's osteomyelitis of 
the right femur.  The examiner 
should report all signs and symptoms 
necessary for rating osteomyelitis, 
including whether there is definite 
involucrum or sequestrum, with or 
without discharging sinus.  The 
examiner should also indicate 
whether the veteran has marked knee 
or hip disability due to his 
osteomyelitis of the right femur. 
The presence of objective evidence 
of pain, excess fatigability, 
incoordination, and weakness should 
be noted, as should any additional 
disability due to these factors.

The examiner is also requested to 
comment on the severity of the 
veteran's service-connected low back 
disability.  The examiner should 
provide the range of motion of the 
spine in degrees.  Symptoms such as 
pain, stiffness, or aching in the 
area of the spine affected should be 
noted.  The presence of objective 
evidence of pain, excess 
fatigability, incoordination, and 
weakness should be noted, as should 
any additional disability due to 
these factors.  The examiner should 
report all signs and symptoms 
necessary for rating the veteran's 
back disability under the General 
Rating Formula for Diseases and 
Injuries of the Spine as well as the 
Formula for Rating Intervertebral 
Disc Syndrome Based on 
Incapacitating Episodes. 

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it 
is important "that each disability 
be viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2003), copies 
of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must 
be made available to the examiner 
for review.

3.  After completion of the above, 
the RO should review the veteran's 
claim under the revised schedular 
criteria for evaluating the spine 
that were effective September 26, 
2003.  See 68 Fed. Reg. 51454-51458 
(Aug. 27, 2003).   If the benefit 
sought is not granted, the veteran 
and his representative should be 
furnished a Supplemental Statement 
of the Case (SSOC) and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.  This SSOC 
is to set forth the new rating 
criteria for spine disabilities.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified. 



	                  
_________________________________________________
	S.L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



